Name: Commission Implementing Decision (EU) 2015/1901 of 20 October 2015 laying down certification rules and a model health certificate for importation into the Union of consignments of live animals and of animal products from New Zealand and repealing Decision 2003/56/EC (notified under document C(2015) 7013) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  Asia and Oceania;  animal product;  trade;  tariff policy;  agricultural activity
 Date Published: 2015-10-22

 22.10.2015 EN Official Journal of the European Union L 277/32 COMMISSION IMPLEMENTING DECISION (EU) 2015/1901 of 20 October 2015 laying down certification rules and a model health certificate for importation into the Union of consignments of live animals and of animal products from New Zealand and repealing Decision 2003/56/EC (notified under document C(2015) 7013) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 97/132/EC of 17 December 1996 on the conclusion of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (1), and in particular Article 4 thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular Article 8, Article 9(2)(b) and Article 9(4) thereof, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (3), and in particular the first and second subparagraphs of Article 3(1), the first subparagraph of Article 6(1), Article 7(e), Article 8, the first paragraph of Article 10 and Article 13(1) thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (4), and in particular Article 11(1) thereof, Having regard to Council Regulation (EC) No 1099/2009 of 24 September 2009 on the protection of animals at the time of killing (5), and in particular Article 12 thereof, Whereas: (1) Decision 97/132/EC provides for the establishment of guarantees for the importation of fresh meat and meat based products from New Zealand that are equivalent to those laid down by Council Directive 72/462/EEC (6). That Directive has been repealed and replaced as regards public health and official control rules applicable to certain animal products by Regulation (EC) No 854/2004, and as regards animal health and other import requirements by Directives 2002/99/EC and 2004/68/EC. (2) Annex V to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (the Agreement),lists the public and animal health measures for live animals and animal products from New Zealand for which equivalence has been determined. (3) Article 9(3) of the Agreement requires that each consignment of live animals or of animal products for which equivalence has been recognised and that is presented for import will be accompanied, unless not required, by an official health certificate (model health certificate), the model attestation for which is prescribed in Annex VII to the Agreement. (4) Under Annex V to the Agreement, the model health certificate for consignments of live animals or of animal products traded between the Union and New Zealand shall bear the attestations provided for in Chapter 28 of Section 5 of that Annex. (5) Under Annexes V and VII to the Agreement, consignments of live animals and of animal products for which equivalence has been determined for either animal or public health measures, but not for both, may be imported into the Union, provided that the applicable additional non-equivalence attestations from the veterinary certificates laid down in accordance with the models set out in the relevant Union legislation on veterinary import certification appear on the model health certificate. For reasons of clarity, it is appropriate to list such live animals and animal products in an annex to this Decision. (6) Annex V to the Agreement provides that consignments of live animals and animal products for which equivalence has not been determined, may be imported into the Union when accompanied by the veterinary certificates laid down in accordance with the models set out in the relevant Union legislation on veterinary import certification or with the prevailing national health conditions of the Member States, pending adoption of harmonised Union rules in this respect. (7) As provided under Certification Systems in Chapter 27 of Annex V to the Agreement, the health certificates may under certain conditions be issued after the departure of the consignment from New Zealand. In such circumstances, the additional attestation referred to in point (a)(iv) of Section 1 of Annex VII to the Agreement should be provided on the model health certificate. (8) Regulation (EC) No 1099/2009 provides for official health certificates for meat to be supplemented with an attestation certifying that certain animals referred to in that Regulation have been slaughtered under conditions that offer guarantees of humane treatment at least equivalent to those laid down in that Regulation. It is appropriate that the model health certificate makes reference to this additional attestation. (9) Commission Decision 2007/240/EC (7) lays down standard models for veterinary certificates for importing live animals, semen, embryos, ova and products of animal origin into the Union. Article 2 of that Decision provides that those models may be used for imports from third countries. (10) Annexes V and VII to the Agreement, as amended by Commission Implementing Decision (EU) 2015/1084 (8), establish new or revised measures on equivalence for certain live animals and animal products, lay down new or updated certification requirements, such as the model attestation for equivalent commodities, and that health certification may also occur electronically through use of the Union integrated electronic system established by Commission Decision 2003/24/EC (9) (TRACES) after recording the EU's agreement for the exclusive use of electronic certification for consignments of live animals and animal products from New Zealand either in one of the Annexes to the Agreement or by correspondence in accordance with Article 16(1) of the Agreement. (11) Subchapter 29.B. of Section 5 of Annex V to the Agreement establishes additional animal health measures for the importation into the Union of consignments of live animals and of animal products where a specific disease occurs. Annexes V and VII to the Agreement provide that in those circumstances consignments may be imported into the Union when the additional attestations referred to in that Subchapter appear on the model health certificate. (12) In order to allow for more rapid certification updates, as well as to facilitate electronic certification, Annex V of the Agreement provides for laying down the import certificates for live animals and animal products from New Zealand with a Yes (1) status in TRACES using a model agreed to by the Union and New Zealand. (13) Commission Decision 2003/56/EC (10) lays down certification requirements and several models of simplified health certificates for the importation into the Union of consignments of live animals and of animal products from New Zealand. Those certification requirements and models should be adapted to reflect the last amendments made to Annexes V and VII to the Agreement. In the interest of clarity and consistency of Union legislation, Decision 2003/56/EC should be repealed and replaced by this Decision. (14) To allow for the adjustment to the new certificate model in TRACES and to ensure the continuation of the electronic data transmission by New Zealand as well as to avoid any disruption of trade, the use of health certificates issued in accordance with Decision 2003/56/EC should be authorised during an appropriately long transitional period. (15) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision lays down certification requirements concerning importation into the Union of consignments of live animals and of animal products from New Zealand. It also sets out a model health certificate to be used for the importation of those live animals and of animal products into the Union, for which equivalence has been determined under the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (the Agreement). Article 2 Importation of live animals and animal products 1. The Member States shall authorise the importation into the Union of consignments of live animals and of animal products from New Zealand provided they are accompanied by a health certificate, issued before departure of the consignment from New Zealand and drawn up in accordance with the following models: (a) where equivalence has been established for animal or public health measures and has been recorded in Annex V to the Agreement as Yes (1), the model health certificate as set out in Annex I to this Decision, and, when required, supplemented by the relevant additional attestations in accordance with: (i) the special conditions referred to in Chapter 28 of Section 5 of Annex V to the Agreement; (ii) the special conditions referred to in Annex II to this Decision; (iii) the special conditions referred in Subchapter 29.B. of Section 5 of Annex V to the Agreement; (iv) the guarantees of humane treatment at the time of killing at least equivalent to those provided for in Regulation (EC) No 1099/2009; (b) where equivalence has not been established and certification requirements have been laid down in Union legislation, the model health certificate set out in relevant Union legislation on veterinary import certification. 2. Pending the adoption by the Union of harmonised importation requirements for certain live animals and certain animal products, national health requirements of the Member States shall continue to apply to the importation of those live animals and animal products. 3. The health certificates issued in accordance with the model referred to in paragraph (1)(a) may be issued after departure of the consignment from New Zealand of live animals and animal products with certification systems equivalence recorded in Chapter 27 of Annex V to the Agreement, provided that they include a reference to the appropriate Eligibility Document (ED) and its date of issuance and that they are provided to the border inspection post on arrival of the consignment. Article 3 General certification conditions for the importation of live animals and of animal products The animal and public health attestations may be combined in a single health certificate also in cases where equivalence has been determined for only animal or only public health measures. Article 4 Repeal Decision 2003/56/EC is repealed. Article 5 Transitional provision For a transitional period until 31 May 2016, consignments of live animals and of animal products accompanied by health certificates issued no later than 1 May 2016 in accordance with the model certificates set out in Annexes II, III, IV, V and VI to Decision 2003/56/EC, may continue to be imported into the Union. Article 6 Applicability This Decision shall apply from 1 December 2015. Article 7 Addressees This Decision is addressed to the Member States. Done at Brussels, 20 October 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 57, 26.2.1997, p. 4. (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 139, 30.4.2004, p. 321. (4) OJ L 139, 30.4.2004, p. 206. (5) OJ L 303, 18.11.2009, p. 1. (6) Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (OJ L 302, 31.12.1972, p. 28). (7) Commission Decision 2007/240/EC of 16 April 2007 laying down new veterinary certificates for importing live animals, semen, embryos, ova and products of animal origin into the Community pursuant to Decisions 79/542/EEC, 92/260/EEC, 93/195/EEC, 93/196/EEC, 93/197/EEC, 95/328/EC, 96/333/EC, 96/539/EC, 96/540/EC, 2000/572/EC, 2000/585/EC, 2000/666/EC, 2002/613/EC, 2003/56/EC, 2003/779/EC, 2003/804/EC, 2003/858/EC, 2003/863/EC, 2003/881/EC, 2004/407/EC, 2004/438/EC, 2004/595/EC, 2004/639/EC and 2006/168/EC (OJ L 104, 21.4.2007, p. 37). (8) Commission Implementing Decision (EU) 2015/1084 of 18 February 2015 approving on behalf of the European Union certain amendments to Annexes II, V, VII and VIII to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (OJ L 175, 4.7.2015, p. 45). (9) Commission Decision 2003/24/EC of 30 December 2002 concerning the development of an integrated computerised veterinary system (OJ L 8, 14.1.2003, p. 44). (10) Commission Decision 2003/56/EC of 24 January 2003 on health certificates for the importation of live animals and animal products from New Zealand (OJ L 22, 25.1.2003, p. 38). ANNEX I MODEL HEALTH CERTIFICATE ANNEX II List of live animals and of animal products for which equivalence has been determined for animal or public health measures in Annex V to the Agreement Commodity (1), Species (2)/Form (3) Ch. (4) Certification (5) Animal Health Public Health Special Certification Conditions Farmed game meat  Ratite Fresh meat 4.C Commission Regulation (EC) No 798/2008 (6) Equivalence model health attestation The non-equivalence attestations to be included in the model health certificate set out in Annex I Wild game meat  Other wild land mammals Fresh meat, excluding offal 4.D Commission Regulation (EC) No 119/2009 (7) Commission Regulation (EC) No 206/2010 (8) Equivalence model health attestation The non-equivalence attestations to be included in the model health certificate set out in Annex I Meat preparations derived from farmed game meat  Ratites 5.C Commission Decision 2000/572/EC (9) Regulation (EC) No 798/2008 Equivalence model health attestation The non-equivalence attestations to be included in the model health certificate set out in Annex I Meat products derived from farmed game  Ratites 6.C Commission Decision 2007/777/EC (10) Regulation (EC) No 798/2008 Equivalence model health attestation The non-equivalence attestations to be included in the model health certificate set out in Annex I (1) This table shall be read in conjunction with Annex V to the Agreement, with particular regard to the special conditions referred to therein. (2) In the case of live animals. (3) The formation in which the product is introduced (featured). (4) A chapter number assigned to a particular commodity or commodity grouping that corresponds to the commodity or commodity grouping of the same number in Annex V to the Agreement and will as such appear on the certificate. (5) Reference to legislation includes all subsequent amendments. (6) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (7) Commission Regulation (EC) No 119/2009 of 9 February 2009 laying down a list of third countries or parts thereof, for imports into, or transit through, the Community of meat of wild leporidae, of certain wild land mammals and of farmed rabbits and the veterinary certification requirements (OJ L 39, 10.2.2009, p. 12). (8) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (9) Commission Decision 2000/572/EC of 8 September 2000 laying down the animal and public health and veterinary certification conditions for imports of meat preparations into the Community from third countries (OJ L 240, 23.9.2000, p. 19). (10) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries (OJ L 312, 30.11.2007, p. 49).